Opinion filed January 20, 2022




                                                  In The

            Eleventh Court of Appeals
                                            ____________

                      Nos. 11-22-00011-CR & 11-22-00012-CR
                                            ____________

                    EX PARTE JAMES CARRILLO GARCIA


                             Original Habeas Corpus Proceedings


                           MEMORANDUM OPINION
        James Carrillo Garcia has filed in this court a pro se application for writ of
habeas corpus related to two causes pending in the 106th District Court of Gaines
County: Cause Nos. 21-5627 and 21-5628.1 Garcia asserts that his constitutional
rights are being violated and that he is being illegally restrained, and he asks this
court for habeas relief. We dismiss these proceedings.



        1
          In correspondence attached to his application, Garcia stated that he previously sent the application
to the Gaines County District Clerk but that she returned it to Garcia. When a person who is confined after
indictment on a felony charge wishes to seek relief by way of habeas corpus, “he may apply to the judge of
the court in which he is indicted.” TEX. CODE CRIM. PROC. ANN. art. 11.08 (West 2015). Because Garcia
has already attempted to file his application with the district clerk, we are forwarding his application to the
district clerk with instructions that it be filed there.
      This court has no jurisdiction over Garcia’s original application for writ of
habeas corpus. This court’s authority to exercise original jurisdiction is limited. See
TEX. CONST. art. V, §§ 5, 6 (providing that the Court of Criminal Appeals has the
power to issue writs of habeas corpus and that intermediate courts of appeals only
have original jurisdiction as prescribed by law); TEX. GOV’T CODE ANN. § 22.221
(West Supp. 2021) (limited writ powers granted to the courts of appeals).
Furthermore, an intermediate appellate court “does not possess original habeas
corpus jurisdiction of a bail issue” in a criminal case. Ortiz v. State, 299 S.W.3d
930, 932 (Tex. App.—Amarillo 2009, no pet.); see Ex parte Enriquez, 2 S.W.3d 362,
363 (Tex. App.—Waco 1999, orig. proceeding); Denby v. State, 627 S.W.2d 435
(Tex. App.—Houston [1st Dist.] 1981, orig. proceeding); see also TEX. CODE CRIM.
PROC. ANN. art. 11.05 (West 2015) (providing that district courts, county courts, and
the Court of Criminal Appeals have power to issue writs of habeas corpus).
      Because we lack jurisdiction over Garcia’s application for writ of habeas
corpus, we dismiss these proceedings for want of jurisdiction.


                                               PER CURIAM


January 20, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2